                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                         CIVIL ACTION NO. 1:18-CV-00192-KDB
 VANCE CAULKINS,

                  Plaintiff,

     v.                                                           ORDER

 ANDREW M. SAUL, Commissioner,
 Social Security Administration,1

                  Defendant.


          THIS MATTER is before the Court on Plaintiff Vance Caulkins’s Motion for Summary

Judgment (Doc. No. 7) and Defendant’s Motion for Summary Judgment (Doc. No. 10), as well as

the parties’ briefs and exhibits. Plaintiff, through counsel, seeks judicial review of an unfavorable

administrative decision denying Mr. Caulkins’s application for a period of disability and disability

insurance benefits under Title II of the Social Security Act.

          Having reviewed and considered the written arguments, administrative record, and

applicable authority, and for the reasons set forth below, Plaintiff’s Motion for Summary Judgment

is DENIED; Defendant’s Motion for Summary Judgment is GRANTED; and the Commissioner’s

decision is AFFIRMED.

                                       I. BACKGROUND

          Mr. Caulkins applied for disability benefits on January 23, 2012, alleging disability




          1
        Andrew M. Saul is now the Commissioner of Social Security and is substituted as a party
pursuant to Fed. R. Civ. P. 25(d).

                                                 1
beginning December 1, 2010. (Tr. at 129-35; 836). 2 His application was denied at the initial and

reconsideration levels. (Tr. at 78, 88, 836). After conducting a hearing on September 12, 2013,

Administrative Law Judge (“ALJ”) John L. McFadyen denied his application in a decision dated

October 22, 2013. (Tr. at 14-25, 836). The Appeals Council denied his request for review. (Tr. at

1, 836). Mr. Caulkins appealed his claim to the United States District Court on March 13, 2015.

(Tr. at 975-78). The District Court remanded the claim back to the Appeals Council (“AC”) in an

order dated December 11, 2015. (Tr. at 979-90).3 The AC directed the ALJ to provide Mr. Caulkins

the opportunity for a new hearing, to take any further action needed to complete the administrative

record, and to issue a new decision. (Tr. at 993, 836).

       On December 13, 2016, the ALJ held a hearing in accordance with the AC’s mandate. (Tr.

at 860-892). In a decision dated January 31, 2017, the ALJ determined that Mr. Caulkins was not

disabled under sections 216(i) and 223(d) of the Social Security Act from December 1, 2010,

through December 31, 2014, the last date insured. (Tr. at 853). The AC denied Mr. Caulkins’s

request for review of the January 2017 decision. (Tr. at 820-23). The ALJ’s decision now stands

as the final decision of the Commissioner, and Mr. Caulkins has requested judicial review.

       For the reasons stated below, the Court affirms the decision of the Commissioner.

                            II. THE COMMISSIONER’S DECISION

       The ALJ followed the required five-step sequential evaluation process established by the

Social Security Administration to determine if Mr. Caulkins was disabled under the law during the



       2   Citations to the administrative record filed by the Commissioner are designated as “Tr.”
       3  The Court’s decision was based on the ALJ’s failure to perform a function-by-function
analysis, making it unclear to the district court how the medical evidence of record supported a
finding that Mr. Caulkins was capable of performing the full range of sedentary work for a full
workday.

                                                  2
relevant period. 4 At step one, the ALJ found that Mr. Caulkins had not engaged in substantial

gainful activity during the period from his alleged onset date of December 1, 2010 through his date

last insured on December 31, 2014. (Tr. at 838, Finding 2). At step two, the ALJ found that Mr.

Caulkins had the following severe impairments: status-post left inguinal hernia repair, recurrent

left inguinal hernia, and neuritis of the ilioinguinal nerve. (Tr. at 838, Finding 3). The ALJ

considered Mr. Caulkins’s impairments under listings in 20 CFR Part 404, Subpart P, Appendix

1, at step three and found that they did not meet or medically equal any listing. (Tr. at 845, Finding

4).

       The ALJ, at step four, found that Mr. Caulkins has the residual functional capacity (“RFC”)

to perform the full range of sedentary work as defined in 20 CFR 404.1567(a). (Tr. at 845). The

ALJ further found that while Mr. Caulkins was unable to perform any past relevant work,

considering his age, education, work experience, and RFC, he could have performed other jobs

that exist in significant number in the national economy through the date last insured. (Tr. at 852,

Finding 6 & Finding 10).

                                    III. LEGAL STANDARD

       The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review

of a final decision of the Commissioner to: (1) whether substantial evidence supports the




       4 The required five-step sequential evaluation required the ALJ to determine: (1) whether
the claimant was engaged in substantial gainful activity; (2) if not, whether the claimant had a
severe impairment; (3) if so, whether the impairment (or combination of impairments) met or
equaled a listed impairment; (4) if not, whether the impairment (or combination of impairments)
prevented the claimant from performing past relevant work; and (5) if so, whether the
impairment (or combination of impairments) prevented the claimant from performing any other
jobs available in significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and
404.1520(a)-(g). The claimant has the burden of production and proof in the first four steps, but
the Commissioner must prove the claimant is able to perform other work in the national
economy despite his limitations. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).
                                                  3
Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795 F.2d

343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

       The Social Security Act provides that “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). In Smith v. Heckler,

782 F.2d 1176, 1179 (4th Cir. 1986) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)),

the Fourth Circuit defined “substantial evidence” thus:

       Substantial evidence has been defined as being “more than a scintilla and do[ing]
       more than creat[ing] a suspicion of the existence of a fact to be established. It means
       such relevant evidence as a reasonable mind might accept as adequate to support a
       conclusion.

See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence.”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays, 907 F.2d at 1456; see

also Smith, 795 F.2d at 345; Blalock, 483 F.2d at 775. Indeed, this is true even if the reviewing

court disagrees with the outcome—so long as there is “substantial evidence” in the record to

support the final decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).




                                                 4
                                        IV. DISCUSSION

       Mr. Caulkins argues that the ALJ’s decision is not supported by substantial evidence based

on four assignments of error. First, Mr. Caulkins asserts that the ALJ failed to properly evaluate

the Department of Veterans’ Affairs (“VA”) rating decision under Bird v. Commissioner of Social

Security, 699 F.3d 337 (4th Cir. 2012). Second, he contends that the ALJ erroneously relied on the

medical-vocational grids (“Grids”) to determine that Mr. Caulkins was not disabled. Third, Mr.

Caulkins purports that the ALJ improperly evaluated the opinion evidence that suggested his

limitations were greater than what the ALJ found. Fourth, Mr. Caulkins argues that the ALJ failed

to find his mental impairments severe despite evidence to the contrary.

   A. The ALJ properly evaluated the VA’s decision.

       Mr. Caulkins’ first challenge to the ALJ’s decision is that the ALJ improperly determined

that the VA’s finding of 100% disability is not entitled to “substantial weight” as required by Bird.

699 F.3d 337. The ALJ considered the VA’s ruling, and after noting he is not bound by the ruling,

gave it little weight. The ALJ explained his decision, writing: “Based on the clinical evidence of

record, as well as, the claimant’s array of daily activities, the undersigned finds that although

limiting, the claimant’s impairments do not preclude all work. For our proceeding, the finding of

disability is reserved for the Commissioner.” (Tr. at 851).

       The Fourth Circuit held in Bird that “the [Commissioner] must give substantial weight to

a VA disability rating” in making a disability determination. 699 F.3d at 343. However, under the

regulations implementing the Social Security Act, although the Commissioner should accept

another agency's disability determination as evidence of a claimant's condition, that agency's

decision   is   not   binding    on    the    social   security   administration. 20    C.F.R.    §§

404.1504, 404.1512(b)(5); Bird, 699 F.3d at 343. “[B]ecause the [social security administration]



                                                 5
employs its own standards for evaluating a claimant’s alleged disability, and because the effective

date of coverage for a claimant’s disability under the two programs will likely vary, an ALJ may

give less weight to a VA disability rating when the record before the ALJ clearly demonstrates that

such a deviation is appropriate.” Bird, 699 F.3d at 343. “[I]n order to demonstrate that it is

appropriate to accord less than substantial weight to [a VA’s decision], an ALJ must give

persuasive, specific, valid reasons for doing so that are supported by the record.” Woods v.

Berryhill, 888 F.3d 686 (4th Cir. 2018).

       The Court finds there is substantial evidence to support the ALJ’s evaluation of the VA’s

decision. The Court “must read the ALJ’s decision as a whole,” and findings in one step can

support findings in subsequent steps of the analysis. Keene v. Berryhill, No. 17-1458, 2018 WL

2059514, at *3 (4th Cir. May 2, 2019). The ALJ’s persuasive, specific, and valid reasons for

discounting the VA’s decision can be found in his thorough analysis at step two and his RFC

determination. Specifically, the ALJ’s findings that Mr. Caulkins was “able to engage in a wide

array of daily activities,” that his mental impairments were not severe, and that his physical

impairments could be managed by medication, support the conclusion that deviation from the

VA’s ruling is appropriate. (Tr. at 851, 838, 847). While it may be beneficial for the ALJ to give

a more thorough discussion of his reasons during his evaluation of the VA ruling, the Court finds

that, in reading the decision as a whole, the Commissioner has met the standard under Bird.

   B. The ALJ did not err by relying on the Grids to determine that Mr. Caulkins is not disabled.

       Next, Mr. Caulkins contends that he suffers from nonexertional impairments, precluding

the ALJ from relying on the Grids in making a disability determination. Hence, he argues that a

vocational expert should have been called to testify.




                                                 6
       If the claimant has no nonexertional impairments that prevent him from performing the

full range of work at a given exertional level, the Commissioner may rely solely on the Grids to

satisfy his burden of proof at step five. Aistrop v. Barnhart, 36 Fed. Appx. 145, 146 (4th Cir.

2002) (citing to Coffman v. Bowen, 829 F.2d 514, 518 (4th Cir. 1987); Gory v. Schweiker, 712

F.2d 929, 903-31 (4th Cir. 1983)). The Grids are dispositive of whether a claimant is disabled

only when the claimant suffers from purely exertional impairments. In the case of a claimant

who suffers from nonextertional impairments, or a combination of exertional and nonexertional

impairments that prevent him from performing a full range of work at a given exertional level,

the Grids may be used only as a guide. In such a case, the Commissioner must prove through

expert vocational testimony that jobs exist in the national economy which the claimant can

perform. 20 C.F.R. § 404.1569a (2001); Aistrop, 36 Fed. Appx. At 147 (citing Walker v. Bowen,

889 F.2d 47, 49-50 (4th Cir. 1989)). A non-exertional limitation is one that places limitations on

functioning or restricts an individual from performing a full range of work in a particular

category. Gory, 712 F.2d at 930. Nonexertional limitations generally affect an individual’s

ability to meet the nonstrength demands of jobs and include the ability to hold, grasp, kneel,

stoop, and crouch. Airstrop, 36 Fed. Appx. At 146. Pain generally is a nonexertional malady,

Wilson v. Heckler, 743 F.2d 218, 222 (4th Cir. 1984), but if it manifests itself only upon exertion

and is consequently taken into account in the assessment of the claimant’s strength, the Grids can

suffice to shoulder the Commissioner’s burden. Walker, 889 F.2d at 49.

       Here, the ALJ found that Mr. Caulkins’ RFC allowed him to perform the full range of

sedentary work, or, in other words, his RFC was not reduced by any nonexertional factors. After




                                                 7
reviewing the ALJ’s decision to find no nonexertional factors (see infra) and finding no error, the

Court finds that the ALJ’s reliance on the Grids is supported by substantial evidence.5

    C. The ALJ properly evaluated the opinion evidence.

        Mr. Caulkins argues that the opinions in the record “overwhelmingly and consistently

support a finding of a disability.” (Doc. No. 7-1, at 10). He relies on the opinions of Drs. Morton,

Kelly, and Connelly to support his argument that the opinion evidence exhibits more limitations

than the ALJ found.

        “An ALJ’s determination as to the weight to be assigned to a medical opinion will generally

not be disturbed absent some indication that the ALJ has dredged up specious inconsistencies, or

has not given good reason for the weight afforded to a particular opinion.” Koonce v. Apfel, 166

F.3d 1209, at *2 (4th Cir. 1999) (table) (citations omitted). A physician’s opinion is afforded

significantly less weight if it is not supported by clinical evidence or if it is inconsistent with other

substantial evidence. 20 C.F.R. §§ 404.1527(3), (4).

        The ALJ gave Dr. Morton’s opinion that placing Mr. Caulkins in a work setting would

likely overwhelm his coping capabilities only some weight because it was not supported by either

his own clinical evaluation notes nor other substantial evidence in the record. In evaluating Dr.

Morton’s opinion, the ALJ cited to the lack of documented evidence that social interaction or stress

exacerbates the claimant’s mental impairments as well as to claimant’s own admission that his

physical difficulties were his primary impairment. (Tr. at 844). Mr. Caulkins seemingly concedes



        5 The Court also finds that the ALJ properly assessed Mr. Caulkins’ mental RFC, even in
light of the holding in Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015). The holding in Mascio
applies when the ALJ finds that the claimant has moderate restrictions maintaining concentration,
persistence, or pace. Here, the ALJ found that Mr. Caulkins had only mild limitation and found
any mental impairments to be non-severe. See, e.g., Thorp v. Berryhill, No. 3:16-cv-70, 2018 WL
325318, at *3-4 (W.D.N.C. Jan. 8, 2018) (distinguishing Mascio from the current case because the
ALJ found Thorp had only mild difficulties in maintaining concentration, persistence, or pace).
                                                   8
to the absence of such evidence in the record by arguing that silence in the record is not necessarily

an inconsistency. (Doc. No. 7-1, at 15). While true, the ALJ is not required to take silence as

support for a doctor’s opinion. See 20 C.F.R. §404.1527(c)(3) (“The better an explanation a source

provides for a medical opinion, the more weight we will give that medical opinion.”). In addition

to a lack of explanation, Dr. Morton’s opinion is speculative in that it only purports that a work

setting “would likely” overwhelm Mr. Caulkins. See Guest v. Colvin, No. 1:15-cv-00776, 2016

WL 40007612, at *5 (M.D.N.C. July 26, 2016) (holding the ALJ did not err in his decision to

discount a doctor’s opinion for being speculative and citing to various cases that have held the

same).

         Similarly, Dr. Kelly filled out two questionnaires regarding Mr. Caulkins and his

impairments. (Tr. at 818-19; 1226). After checking a box, or stating “yes,” to the questions on the

questionnaires, Dr. Kelly gave no support for his findings. Check-box or fill-in-the-blank forms

are entitled to little weight because they are not supported by objective evidence in the record as

required under 20 C.F.R. § 404.1527. See, e.g., Shannon v. Berryhill, No. 1:17-cv-66, 2018 WL

1567368, at *4 (W.D.N.C. Mar. 30, 2018); Williams v. Colvin, No. 1:14-cv-18, 2015 WL 1000321,

at *7 (W.D.N.C. Mar. 6, 2015). Such forms are “weak evidence at best.” Shannon, 2018 WL

1567368, at *4 (quoting Shelton v. Colvin, 2015 WL 1276903, at *3 (W.D. Va. Mar. 20, 2015)).

Dr. Kelly also indicated that the bases for his opinion was Mr. Caulkins’ reported history. “The

Fourth Circuit has held that an ALJ may give the medical opinion of a treating physician little

weight if the opinion is based on the subjective complaints of the patient without sufficient

evidence to substantiate their claims.” Owen v. Colvin, No. 1:15-cv-115, 2016 WL 4373702, at *7

(W.D.N.C. Aug. 15, 2016). Thus, based on Dr. Kelly’s lack of explanation and the basis of his

opinion, the ALJ did not err in his evaluation of Dr. Kelly’s opinion.



                                                  9
       There is also substantial evidence to support the ALJ’s finding to give Dr. Connelly’s

questionnaires little weight. (Tr. at 1105, 1227). The ALJ explains that Dr. Connelly’s opinions

are not supported by objective or clinical findings, nor are they consistent with the Mr. Caulkins’

sporadic and conservative treatment. For example, in one questionnaire, Dr. Connelly does not

record the basis for her opinion, despite being asked. In another questionnaire, it is not clear

whether she is referring to Mr. Caulkins’ depression or depression in general. (Tr. at 1105, 1227).

The ALJ goes on to explain why Dr. Connelly’s opinions are inconsistent with the record in detail.

This Court’s role is not to re-examine the medical evidence, but simply to assess if there is

substantial evidence to support the ALJ’s finding. Given the ALJ’s reasoning on Dr. Connelly’s

opinion, the Court holds that there is substantial evidence to support a finding of little weight.

   D. The ALJ did not err in concluding that Mr. Caulkins’ mental impairments are nonsevere.

       Mr. Caulkins’s final assignment of error is that the ALJ’s conclusion that Mr. Caulkins’

mental impairments were not severe. The ALJ found that Mr. Caulkins’ major depressive disorder

did not cause more than a minimal limitation in his ability to perform basic mental work activities

and is, therefore, nonsevere. (Tr. at 838). The ALJ goes on to explain this finding over the next six

pages. (Tr. 838-45).

       Perhaps the most persuasive reason in support of the ALJ’s finding that Mr. Caulkins’

mental impairments are nonsevere is that Mr. Caulkins’ depression would improve with

medication, yet he was non-complaint with a treatment regimen and often refused to take

medication. It is the claimant’s burden to show that he suffers from severe impairments, and there

is substantial evidence to support the ALJ’s finding that claimant has not met this burden when he

has not complied with a treatment regimen. See Gross v. Heckler, 785 F.2d 1163, 1166 (4th Cir.

1986) (“If a symptom can be reasonably controlled by medication or treatment, it is not disabling.”)



                                                 10
(citation omitted); 20 C.F.R. § 404.1530(a) (“In order to get benefits, you must follow treatment

prescribed by your medical source(s) if this treatment is expected to restore your ability to work.”);

20 C.F.R. § 404.1530(b) (“If you do not follow the prescribed treatment without a good reason,

we will not find you disabled, or, if you are already receiving benefits, we will stop paying you

benefits.”). Thus, the ALJ did not err in concluding that Mr. Caulkins’ mental impairments are

nonsevere.

                                        IV. CONCLUSION

       A reasonable mind would find that the evidence is adequate to support the ALJ’s

decision. The decision of the ALJ, therefore, is hereby AFFIRMED.

SO ORDERED.



                                          Signed: November 18, 2019




                                                 11
